Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “imaging unit”, “first imager”, “second imager” in claims 1, 16, 20; “first imager at a distal end of the first shaft… a second imager at a distal end of the second shaft…” in claims 1, 16, 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Para [0031] recites “second image/display 50” should be display 60.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “wherein the imaging unit is not directly connected to the second imaging device”. The limitation renders indefinite because the term directly encompasses interpretation of 
“in physical contact”, and 
“proceeding from one point to another without deviation or interruption”.
Thus limitation “imaging unit is not directly connected to the second imaging device” can be interprets differently such as
 imaging unit is not in physical contact/connection to the second imaging device, or 
imaging unit is not connected to the second imaging device without deviation or interruption of other elements (e.g. connecting with interruption of other elements).
It is unclear which interpretation Applicant is referring to.
For Examining purposes, since Claim 12 recites “wherein the second imaging device is electrically connected to the imaging unit via the first cable”, (which imaging device is connecting to imaging unit with interruption of other elements, e.g. first cable), the Examiner is proceeding with the second interpretation above of claim 11 (connecting with interruption of other elements).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 11-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niwa (US 2020/0154982 A1).
Regarding claim 1, Niwa teaches a medical assembly comprising a first imaging device (mother endoscope 1 Fig. 1) comprising a first handle (including operation portion 4 Fig.1) and a first shaft (flexible tube portion 7 Fig.1) extending distally from the first handle (Fig.1);
A second imaging (baby endoscope 2 Fig.1) comprising a second handle (including operation portion 15 Fig.1) and a second shaft (flexible tube portion 18) extending distally from the second handle; and
An imaging unit (video system 40 Fig.1), 
Wherein the first imaging device further comprises a first imager at a distal end of the first shaft (distal end of endoscope 1 includes image pickup means [0031] Fig.1), a first cable extending (including cable 13, connector 21) from the first handle for connection to the imaging unit (Fig.1), and a first connector (50),
Wherein the second imaging device further comprises a second imager at a distal end of the second shaft ([0041]) and a second connector (Fig. 1, 22), and
Wherein first connector (50) and second connector (22) are configured to connect, thereby transmitting imaging data from the second imager to the imaging unit via the first cable [0059].
Regarding claim 2, Niwa teaches wherein the first connector (50) is electrically connected to the first imager ([0031] [0059]), and the second connector (22) is electrically connected to the second imager (image pickup signal transmitted via connector 22 [0044] connecting to converter 50 [0047] [0053] [0057-59]). 
Regarding claim 3, Niwa teaches wherein the imaging unit (40 Fig.1) includes a single physical unit (as seen in Fig.1) housing a controller configured to process the imaging data from the first imager and the imaging data from the second imager [0059].
Regarding claim 4, Niwa teaches wherein the imaging unit further includes at least one display (monitor 30 Fig.1) configured to display images from the first imager and images from the second imager simultaneously and/or sequentially (image pickup signal from both endoscope 1 and 2 received by the video system 40 [0059] monitor 30 displays endoscopic image [0086] thus monitor 30 capable of display images from the first imager and second imager (image pickup signal from first endoscope and second endoscope) at least sequentially).
Regarding claim 5, Niwa teaches wherein the connection between the first connector (50) and the second connector (22) is a male-female connection (see Fig.2, connector 50 includes receptacle portion 53 connecting to plug portion 24 of connector 22).
Regarding claim 6, Niwa teaches wherein the first connector (50) is fixed (securely in position) to a body of the first handle (via 21, 13 Fig.1), and the second connector (22) is fixed to a body of the second handle (via 19 Fig.1).
Regarding claim 7, Niwa teaches wherein the first connector (50 including receptacle portion 53) is one of a male connector and female connector (Fig.2), and the second connector (22) is the other of the male connector and the female connector (including plug portion 24 Fig.2).
Regarding claim 11, Niwa teaches wherein the imaging unit (40) is not directly connected (inview of 112b rejection above, interpret as ‘connecting with interruption of other elements’) to the second imaging device (second imaging device 2 connecting imaging unit 40 via second cable 22 and first).
Regarding claim 12, Niwa teaches wherein the second imaging device (2) is electrically connected (in electrical connection with) to the imaging unit (40) via the first cable (in electrical connection with imaging unit 40 and first cable 13 21).
Regarding claim 13, Niwa teaches wherein the medical assembly includes only one single physical imaging unit (40 Fig.1).
Regarding claim 14, Niwa teaches wherein the first handle (4) includes a port (9 Fig.1), and the port receives the second shaft of the second imaging device (Fig.1).
Regarding claim 15, Niwa teaches wherein the first imaging device is an endoscope (mother endoscope 1 [0029]).

Regarding claim 16, Niwa teaches a medical assembly comprising a first imaging device (mother endoscope 1 Fig. 1) comprising a first handle (including operation portion 4 Fig.1), a first shaft (flexible tube portion 7 Fig.1), and a first imager at a distal end of the first shaft (distal end of endoscope 1 includes image pickup means [0031] Fig.1); and
A second imaging (baby endoscope 2 Fig.1) comprising a second handle (including operation portion 15 Fig.1), a second shaft (flexible tube portion 18), and a second imager at a distal end of the second shaft ([0041]);
Wherein the first imaging device further comprises a first cable (including 13, 21 Fig.1) extending from the first handle for connection to an imaging unit (40), and a first connector (50) fixed (securely in position) to the first handle (via 21, 13), the first connector (50) being electrically connected to the first imager ([0031] [0059]),
Wherein the second imaging device further comprises a second connector (22) coupled to the second handle (via 19), the second connector electrically connected to the second imager ([0041] [0057-59]), and
Wherein the first connector (50) and the second connector (22) are configured to connect to transmit imaging data from the second imager ([0059]) to the imaging unit (40) via the first cable (13, 21) of the first imaging device (Fig.1).
Regarding claim 17, Niwa teaches the medical assembly further comprising the imaging unit (40 Fig.1), wherein the imaging unit includes a single physical unit (as seen in Fig.1) housing a controller configured to process the imaging data from the first imager and the imaging data from the second imager [0059], at least one display (monitor 30 Fig.1) configured to display images from the first imager and images from the second imager simultaneously and/or sequentially (image pickup signal from both endoscope 1 and 2 received by the video system 40 [0059] monitor 30 displays endoscopic image [0086] thus monitor 30 capable of display images from the first imager and second imager (image pickup signal from first endoscope and second endoscope) at least sequentially).
Regarding claim 18, Niwa teaches wherein the first connector (50 including receptacle portion 53) is one of a male connector and female connector (Fig.2), and the second connector (22) is the other of the male connector and the female connector (including plug portion 24 Fig.2).
Regarding claim 19, Niwa teaches wherein the first handle includes a port (side opening 9 Fig.1 [0030-32]), and the port receives the second shaft of the second imaging device (Fig.1 [0030-0032]).

Regarding claim 20, Niwa teaches a medical device comprising:
a first imaging device (mother endoscope 1 Fig. 1) comprising:
a first handle (including operation portion 4 Fig.1);
a first shaft (flexible tube portion 7 Fig.1) fixed (Fig.1) and extending from the first handle (Fig.1);
a first imager fixed to a distal end of the first shaft (distal end of endoscope 1 includes image pickup means [0031] Fig.1); and
a first cable (13, 21 Fig.1) fixed to the first handle (Fig.1 [0033]) and configured to connect to an imaging unit (40) for processing the image data received from the first imager [0031] [0059];
	wherein the first handle includes a first connector (50) configured to connect to a second connector (22) of a second imaging device (2) to transmit image data from the second device to the imaging unit via the first cable ([0041] [0057-59]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 rejected under 35 U.S.C. 103 as being unpatentable over Niwa.
Regarding claims 8, Niwa teaches limitation stated above, which the first imaging device 1 connecting to first cable (cable 13 connecting to connector 21) connecting to converter 50, second imaging device 2 connecting cable 19 connecting to connector 22 and converter 50. 
However, Niwa does not disclose expressly the first imaging device includes a second cable having a first end in electrical communication with the first cable and a second end including the first connector of claim 8.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to includes a second cable having a first end in electrical communication with the first cable and a second end including the first connector of the first imaging device, because Applicant has not disclosed that includes a second cable having a first end in electrical communication with the first cable and a second end including the first connector provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with either having a first cable taught by Niwa or the claimed second cable having a first end in electrical communication with the first cable and a second end including the first connector, because both first cable and second cable having a first end in electrical communication with the first cable and a second end including the first connector performs the same function of transmitting electrical signal from one media to another.
Therefore, it would have been an obvious matter of design choice to modify Niwa to obtain the invention as specified in claim 8.
Regarding claim 9, Niwa teaches wherein the second imaging device further includes a tertiary cable (19 Fig.1) extending from the second handle, wherein the tertiary cable includes a first end coupled to the second handle (as seen in Fig.1) and a second end including the second connector (Fig.1).
Regarding claim 10, Niwa teaches wherein the first connector (50 including receptacle portion 53) is one of a male connector and female connector (Fig.2), and the second connector (22) is the other of the male connector and the female connector (including plug portion 24 Fig.2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINQIAO HUANG whose telephone number is (571)270-1546. The examiner can normally be reached Mon-Thu 0930-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINQIAO HUANG/Examiner, Art Unit 3795  

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795